DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 11169737. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the claims of the issued Patent make obvious the claims of the current application as shown in the example claims in the table below.
Instant application
US11169737B2
1. An apparatus comprising:
control circuitry configured to:
receive a plurality of access commands;
access an array of a memory device in response to one or more access commands of the plurality of access commands;
circuitry coupled to the control circuitry and configured to:
identify a pattern or characteristic of the plurality of access commands;


transfer data between the array and a plurality of sense amplifiers of the memory device; and

transfer the data between the plurality of sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands.
2. The apparatus of claim 1, wherein the circuitry is further configured to identify the pattern or characteristic of the plurality of access commands by storing addresses corresponding to the plurality of access commands in registers and maintaining counters corresponding to the addresses.
3. The apparatus of claim 1, wherein the circuitry is further configured to, responsive to receipt of the one or more access commands of the plurality of access commands, determine that an address associated with the one or more access commands corresponds to the data stored in the buffer.
4. The apparatus of claim 3, wherein the circuitry is further configured to, responsive to determining that the address corresponds to the data stored in the buffer, provide access to the data stored in the buffer.
5. The apparatus of claim 1, wherein the circuitry is further configured to, responsive to receipt of the one or more access commands, determine that an address associated with the one or more access commands does not correspond to the data stored in the buffer.
6. The apparatus of claim 5, wherein the circuitry is further configured to, responsive to determining that the address does not correspond to the data stored in the buffer, provide access to the memory array.
7. The apparatus of claim 1, wherein the data comprises data that is likely to be accessed by a next received access command.
8. The apparatus of claim 7, wherein the circuitry is further configured to, responsive to receipt of the next access command:
process the plurality of access commands and the next received access command to identify different data that is statistically more likely to be accessed than the other data; and
transfer the different data from the memory array of the memory device to the buffer internal to the memory device.
10. A method comprising:
receiving a plurality of access commands at control circuitry of a memory device;
accessing an array of the memory device in response to one or more access commands of the plurality;


identifying, in circuitry of the memory device coupled to the control circuitry, a pattern or characteristic of the plurality of access commands;
transferring, by the circuitry, data between the array and a plurality of sense amplifiers of the memory device; and
transferring, by the circuitry, the data between the sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands.
11. The method of claim 10, wherein the pattern or characteristic of the plurality of access commands is identified by storing addresses corresponding to the plurality of access commands in registers and maintaining counters corresponding to the addresses.
12. The method of claim 10, further comprising, responsive to receipt of the one or more access commands of the plurality of access commands, determining that an address associated with the one or more access commands corresponds to the data stored in the buffer.

13. The method of claim 12, further comprising, responsive to determining that the address corresponds to the data stored in the buffer, providing access to the data stored in the buffer.
14. The method of claim 10, further comprising, responsive to receipt of the one or more access commands, determining that an address associated with the one or more access commands does not correspond to the data stored in the buffer.

15. The method of claim 14, further comprising, responsive to determining that the address does not correspond to the data stored in the buffer, providing access to the memory array.
16. The method of claim 10, wherein the data comprises data that is likely to be accessed by a next received access command.
17. The method of claim 16, further comprising, responsive to receipt of the next access command:
processing the plurality of access commands and the next received access command to identify different data that is statistically more likely to be accessed than the other data; and
transferring the different data from the memory array of the memory device to the buffer internal to the memory device.


A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli (US 20050132148 A1) in view of Danilak (US 7526604 B1).

Referring to claims 1, 9, and 15, taking claim 1 as exemplary, Arimilli teaches
An apparatus comprising: control circuitry configured to:  receive a plurality of access commands; ([Arimilli abstract, 0008, 0027] memory controller, where in response to a memory access request, the memory controller speculatively initiates access to the system memory)  access an array of a memory device in response to one or more access commands of the plurality of access commands; ([Arimilli 0032-0033] DIMM 26 includes a DRAM memory array 50 containing a number of rows 52 and columns 54 of DRAM memory cells, where read and write accesses are performed to memory array 50 in response to control signals and addresses (and if a write access, data) received from IMC 18) circuitry coupled to the control circuitry ([Arimilli 0029, 0086 Fig. 12A] According to the snoop-based protocol, (i.e. intercept) each processing unit 10 snoops each request transaction (e.g., read requests, read-with-intent-to-modify requests, invalidation requests, cache flush requests, etc.) issued on interconnect 12.)  and configured to: identify a pattern or characteristic of the plurality of access commands; ([Arimilli abstract, 0084] intelligently perform memory-based row speculation if historical access patterns within a particular bank of system memory 22 indicate that there is a high probability that a subsequent access will fall within a previously accessed row) transfer data between the array and a plurality of sense amplifiers of the memory device; ([Arimilli 0033-0034] The column portion of the real address is decoded by column decoder 64, which transfers the 8 bytes of data associated with the real memory address between the sense amplifier 62 and 1/0 circuit 66). 
Arimilli does not explicitly teach and transfer the data between the plurality of sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands. Arimilli does disclose intelligently performing memory based row speculation based on historical access patterns and receiving various memory access requests at a request buffer. ([Arimilli 0043, 0068, 0084]).
Danilak teaches and transfer the data between the plurality of sense amplifiers and a buffer internal to the memory device in an order that is based at least in part on the identified pattern or characteristic of the plurality of access commands ([Danilak col 5:3-38, Figs. 4-5] The write-prefetch memory 416 buffers the speculative write prefetch data if speculative write prefetching is performed and the host controller prefetches the first un-processed write in the disk operation list and stores that data in the write prefetch memory 416).
Arimilli and Danilak are analogous art because they are from the same field of endeavor in data storage. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Arimilli and Danilak before him or her to modify the system of Arimilli to include the speculative write prefetching of Danilak, thereafter the system is connected to speculative write prefetching. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have more improved system performance and reduced latency as suggested by Danilak. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Arimilli with Danilak to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 2, Arimilli in view of Danilak teaches  
The apparatus of claim 1, wherein the circuitry is further configured to identify the pattern or characteristic of the plurality of access commands by storing addresses corresponding to the plurality of access commands in registers ([Arimilli 0048, 0068] IMC 18 receives various memory access requests from local processor cores 14 and processor cores 14 within other processing units 10 at a request buffer 300 (i.e. corresponding to applicant’s definition of buffer/register, see instant specification [0037]). Request buffer 300 holds each such request until the request is discarded or assigned one of memory controller (MC) queues 302 under the direction of central state machine 306) and maintaining counters corresponding to the addresses ([Arimilli 0039] timing speculation field 84 can be implemented in a variety of ways (e.g., as a counter)).

Referring to claim 3, Arimilli in view of Danilak teaches  
The apparatus of claim 1, wherein the circuitry is further configured to, responsive to receipt of the one or more access commands of the plurality of access commands, determine that an address associated with the one or more access commands corresponds to the data stored in the buffer ([Arimilli 0068] IMC 18 receives various memory access requests from local processor cores 14 and processor cores 14 within other processing units 10 at a request buffer 300. Request buffer 300 holds each such request until the request is discarded or assigned one of memory controller (MC) queues 302 under the direction of central state machine 306).

Referring to claim 4, Arimilli in view of Danilak teaches  
The apparatus of claim 3, wherein the circuitry is further configured to, responsive to determining that the address corresponds to the data stored in the buffer, provide access to the data stored in the buffer ([Arimilli 0069] once a memory access request is transferred from request buffer 300 to MC queues 302 by central state machine 306, central state machine 306 will (absent an intervening message) direct an access to system memory 22 in accordance with the memory access request and historical access information provided by RAS state machines (SM) 304 and memory speculation table (MST) 310).

Referring to claim 5, Arimilli in view of Danilak teaches  
The apparatus of claim 1, wherein the circuitry is further configured to, responsive to receipt of the one or more access commands, determine that an address associated with the one or more access commands does not correspond to the data stored in the buffer ([Arimilli 0050, 0068] If, however, the coherency message indicates that the speculation was incorrect, that is, that IMC 18 is not responsible for servicing the request transaction then IMC 18 discards (and causes system memory 22 to discard) any erroneous data associated with the request transaction).

Referring to claim 6, Arimilli in view of Danilak teaches  
The apparatus of claim 5, wherein the circuitry is further configured to, responsive to determining that the address does not correspond to the data stored in the buffer, provide access to the memory array ([Arimilli 0069] once a memory access request is transferred from request buffer 300 to MC queues 302 by central state machine 306, central state machine 306 will (absent an intervening message) direct an access to system memory 22 in accordance with the memory access request and historical access information provided by RAS state machines (SM) 304 and memory speculation table (MST) 310).

Referring to claim 7, Arimilli in view of Danilak teaches  
The apparatus of claim 1, wherein the data comprises data that is likely to be accessed by a next received access command ([Arimilli 0040] holding a row 52 open between two consecutive accesses to the same row 52 advantageously eliminates at least the RAS-to-CAS latency (tRCD) for the second access).

Referring to claim 8, Arimilli in view of Danilak teaches  
The apparatus of claim 7, wherein the circuitry is further configured to, responsive to receipt of the next access command: process the plurality of access commands and the next received access command to identify different data that is statistically more likely to be accessed than the other data; ([Arimilli 0040] consecutive accesses to the same row 52, which would benefit from holding the row 52 open, can be represented by a first logical state ("1"), and consecutive accesses to different rows in the bank 56 can be represented by a second logical state ("O"). Based upon this historical information, IMC 18 can reduce internal access latency (t1NT) by speculatively and selectively holding open a row 52 that is likely to be the next row 52 accessed within a given bank 56) and transfer the different data from the memory array of the memory device to the buffer internal to the memory device ([Danilak col 5:3-38, Figs. 4-5] The write-prefetch memory 416 buffers the speculative write prefetch data if speculative write prefetching is performed and the host controller prefetches the first un-processed write in the disk operation list and stores that data in the write prefetch memory 416).
The same motivation that was utilized for combining Arimilli and Danilak as set forth in claim(s) 1 is equally applicable to this/these claim(s).

Referring to claim 10, Arimilli in view of Danilak teaches
The apparatus of claim 9, wherein the circuitry is further configured to transfer the data between the array of memory device and the buffer via a number of data lines coupling sense amplifiers and the buffer where the sense amplifiers are coupled to the array ([Arimilli 0033-0034, Fig. 2] The column portion of the real address is decoded by column decoder 64, which transfers the 8 bytes of data associated with the real memory address between the sense amplifier 62 and 1/0 circuit 66).

Referring to claims 11 and 16, taking claim 11 as exemplary, Arimilli in view of Danilak teaches
The apparatus of claim 9, wherein the circuitry is further configured to identify the pattern responsive to intercepting the plurality of access commands ([Arimilli 0029, 0086 Fig. 12A] According to the snoop-based protocol, (i.e. intercept) each processing unit 10 snoops each request transaction (e.g., read requests, read-with-intent-to-modify requests, invalidation requests, cache flush requests, etc.) issued on interconnect 12. as discussed above with reference to FIGS. 7-8, IMC 18 may provide historical information pertaining to previously snooped memory access requests).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 12, Arimilli in view of Danilak teaches
The apparatus of claim 11, wherein the circuitry is further configured to intercept the plurality of access commands independent of the delivery of the plurality of access commands to the control circuitry ([Arimilli 0029, 0086 Fig. 12A] According to the snoop-based protocol, (i.e. intercept) each processing unit 10 snoops each request transaction (e.g., read requests, read-with-intent-to-modify requests, invalidation requests, cache flush requests, etc.) issued on interconnect 12. In response to snooping a request transaction, each processing unit 10 furnishes a snoop response, indicating its ability (or inability) to process the request transaction, and optionally, one or more data operations that the processing unit 10 proposes to perform in response to the request transaction (e.g., supplying requested data, invalidating cached data, flushing cached data, etc.)).

Referring to claim 13, Arimilli in view of Danilak teaches
The apparatus of claim 11, wherein the circuitry is further configured to receive the plurality of access commands independent of the control circuitry receiving the plurality of access commands ([Arimilli 0029, 0086 Fig. 12A] According to the snoop-based protocol, (i.e. intercept) each processing unit 10 snoops each request transaction (e.g., read requests, read-with-intent-to-modify requests, invalidation requests, cache flush requests, etc.) issued on interconnect 12. In response to snooping a request transaction, each processing unit 10 furnishes a snoop response, indicating its ability (or inability) to process the request transaction, and optionally, one or more data operations that the processing unit 10 proposes to perform in response to the request transaction (e.g., supplying requested data, invalidating cached data, flushing cached data, etc.)).

Referring to claim 14, Arimilli in view of Danilak teaches
The apparatus of claim 11, wherein the circuitry is further configured to intercept the plurality of access commands, data corresponding to the plurality of access commands, and address corresponding to the plurality of access commands ([Arimilli 0029, 0086 Fig. 12A] According to the snoop-based protocol, (i.e. intercept) each processing unit 10 snoops each request transaction (e.g., read requests, read-with-intent-to-modify requests, invalidation requests, cache flush requests, etc.) issued on interconnect 12. In response to snooping a request transaction, each processing unit 10 furnishes a snoop response, indicating its ability (or inability) to process the request transaction, and optionally, one or more data operations that the processing unit 10 proposes to perform in response to the request transaction (e.g., supplying requested data, invalidating cached data, flushing cached data, etc.)).


Referring to claim 17, Arimilli in view of Danilak teaches
The apparatus of claim 16, wherein the control circuitry configured to identify the pattern of the addresses is further configured to identify a different order of the addresses of the plurality of commands ([Arimilli 0074, 0076] the historical information utilized to control memory-based row speculation is instead maintained individually for each bank of system memory 22 within a respective RAS state machine 304. RAS state machine 304 receives as inputs those memory access requests selected by central state machine 306 from MC queues 302, for example, based upon priority order (i.e. different order)).

Referring to claim 18, Arimilli in view of Danilak teaches
The apparatus of claim 15, wherein the control circuitry is further configured to identify the pattern of the plurality of access commands, wherein the pattern comprises a threshold quantity of accesses to a portion of array ([Danilak col 5:55-67] at step 522 a determination is made as to whether the queue counter 413 is at or above some predetermined threshold number (such as one set by a system designer). Since the content of the queue counter 413 contains an indication of the effectiveness of speculative write prefetching, if the queue counter 413 reading is at or above a threshold number, at step 524 speculative write prefetching is determined to be more beneficial than detrimental).
The same motivation that was utilized for combining Arimilli and Danilak as set forth in claim(s) 15 is equally applicable to this/these claim(s).

Referring to claim 19, Arimilli in view of Danilak teaches
The apparatus of claim 15, wherein the control circuitry is further configured to identify the pattern of the plurality of access commands, wherein the pattern is time dependent ([Arimilli 0052] each IMC 18 receives the request address 220 of a read request transaction at time t.sub.0. If an IMC 18 decides to speculatively initiate access to its attached system memory 22, the IMC 18 provides the specified request address 220 (or at least the row portion) to its attached system memory 22 and, if the active-low RAS signal is not already speculatively asserted in accordance with the row-based speculation described below, causes the active-low RAS signal to be asserted at time t.sub.1, as indicated at reference numeral 222. IMC 18 subsequently causes the active-low CAS signal to be asserted at time t.sub.2, as indicated at reference numeral 230. Subsequently, system memory 22 provides the desired data 240 to IMC 18 at time t.sub.3).

Referring to claim 20, Arimilli in view of Danilak teaches
The apparatus of claim 15, wherein the control circuitry is further configured to identify the pattern of the plurality of access commands, wherein the pattern is command dependent ([Arimilli 0084] RAS state machine 304 that permits central state machine 306 to intelligently perform memory-based row speculation if historical access patterns within a particular bank of system memory 22 indicate that there is a high probability that a subsequent access will fall within a previously accessed row).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Referring memory access pattern recognition.
US 20180189635 A1
US 20140136754 A1
US 20040073764 A1
US 5875347 A
US 20160371187 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132